Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMSUNG (“SS BW and multiplexing” herein R1-1700883) in view of Ericsson (“Basic access configuration acquisition principles for NR” herein R2-168298).

Regarding claims 7, 9, R1-1700883 teaches a terminal (page 2, chapter 2: “SS block index indication”: UE) comprising: 
a receiving unit configured to receive, from a base station based on a transmission period, a block containing a synchronization signal and system information indicating the transmission period for the block (page 2, chapter 2: “SS block index indication” have the functionality to deliver SS block/burst/burst set configuration information, number of SS blocks in a SS burst, and the number of SS bursts in a SS burst set. SS burst set configuration may be cell-specifically determined; p. 2-3, “Mapping of SS block in an SS burst Set”, SS burst Set would consider as transmission period for the SS block); and 
wherein an index corresponding to a location in time domain of the block is associated with a sequence to generate a reference signal of a channel transmitting the system information and a part of data indicated by the channel (page 3, fig. 3, chapter 4.2: “SS multiplexing and bandwidth for above 6GHz”: SS block comprises a combination of synchronization signals, broadcast signals, and reference signals, i.e., NR-PRBCH, NR-PSS, NR-SSS, NR-TSS, and MRS-1, which can be multiplexed in TDM (time domain)).
However, R1-1700883 does not teach a control unit configured to acquire information to perform random access from the system information contained in the block and perform random access with the base station using the information to perform random access.
But, R2-168298 in a similar or same field of endeavor teaches a control unit configured to acquire information to perform random access from the system (chapter 2, obtaining PRACH Configuration from SS Block to perform PRACH).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by R2-168298 in the system of R1-1700883 to using the synchronization to perform PRACH.
The motivation would have been to synchronize and prevent collision. 


Regarding claims 8, 10, R1-1700883 teaches a base station comprising: 
a transmitting unit configured to transmit, to a terminal, information indicating a transmission period for a block containing a synchronization signal and system information (page 2, chapter 2: “SS block index indication” have the functionality to deliver SS block/burst/burst set configuration information, number of SS blocks in a SS burst, and the number of SS bursts in a SS burst set. SS burst set configuration may be cell-specifically determined; p. 2-3, “Mapping of SS block in an SS burst Set”, SS burst Set would consider as transmission period for the SS block); a communicating unit configured to transmit the block to the terminal based on the transmission period (p. 2-3, “Mapping of SS block in an SS burst Set”, SS burst Set would consider as transmission period for the SS block); and 
wherein an index corresponding to a location in time domain of the block is associated with a sequence to generate a reference signal of a channel transmitting the (page 3, fig. 3, chapter 4.2: “SS multiplexing and bandwidth for above 6GHz”: SS block comprises a combination of synchronization signals, broadcast signals, and reference signals, i.e., NR-PRBCH, NR-PSS, NR-SSS, NR-TSS, and MRS-1, which can be multiplexed in TDM (time domain)).
However, R1-1700883 does not teach perform random access with the terminal using information to perform random access included in the system information contained in the block.
But, R2-168298 in a similar or same field of endeavor teaches perform random access with the terminal using information to perform random access included in the system information contained in the block (chapter 2, obtaining PRACH Configuration from SS Block to perform PRACH).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by R2-168298 in the system of R1-1700883 to using the synchronization to perform PRACH.
The motivation would have been to synchronize and prevent collision. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(page 1, 2).
SHENG et al. (US 20180279240) teaches NR air interface defines at least one periodicity of SS burst set (par. 14);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        02/12/2021